Citation Nr: 0730543	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  96-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastritis.

2.  Entitlement to service connection for swelling of the 
hands, feet, legs, and stomach, to include as a result of 
exposure to Agent Orange.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 based on a period of VA 
hospitalization in excess of 21 days.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in April 1995, June 1998, and 
September 1999.

The Board, in a December 2002 decision, reopened the 
veteran's previously denied claim of service connection for 
hepatitis.  In December 2003, the Board remanded all of the 
claims for additional development.

In the June 2007 Brief on Appeal, the veteran's 
representative requested that the issue of service connection 
for diabetes mellitus be referred back to the RO.  The Board 
thus refers this matter for initial adjudication.

The issue of entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.29 based on a period of VA 
hospitalization in excess of 21 days is addressed in the 
REMAND section of this decision and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.





FINDINGS OF FACT

1.  The veteran's service-connected gastritis has not been 
shown to be productive of persistently recurrent epigastric 
distress with dysphagia, accompanied by substernal or arm or 
shoulder pain and productive of considerable impairment of 
health; moreover, his diarrhea and constipation symptoms have 
been noted to be primarily related to nonservice-connected 
disorders and medications for those disorders.

2.  The competent medical evidence of record does not 
demonstrate a current and chronic disorder encompassing 
swelling of the hands, feet, legs, and stomach.

3.  The veteran's current hepatitis C has not been shown to 
be etiologically related to service, outside of drug abuse.

4.  Resolving all doubt in the veteran's favor, his current 
PTSD diagnosis has been shown to have been predicated on a 
corroborated in-service stressor, namely mortar and small-
arms attacks on his unit.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Codes 7325 and 
7346 (2006).
  
2.  Chronic swelling of the hands, feet, legs, and stomach 
was not incurred in or aggravated by service or as a result 
of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Hepatitis was not incurred in or aggravated by service as 
a result of any cause other than willful misconduct.  
38 U.S.C.A. §§ 105, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.307, 
3.309 (2006).

4.  The criteria for a grant of service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
was met in letters issued in 2004 (no date provided), January 
2006, and July 2006.  By these letters, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption).

In these letters, the veteran was also advised to submit 
additional evidence, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions, but those decisions were issued 
prior to the enactment of the VCAA.  Moreover, the veteran's 
claims were readjudicated in a December 2006 Supplemental 
Statement of the Case.  Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in the July 2006 VCAA letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased evaluation for gastritis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a June 1998 rating decision, the RO granted service 
connection for gastroenteritis and gastritis on the basis of 
in-service treatment for gastrointestinal symptomatology.   
An initial 10 percent evaluation was assigned, effective from 
September 1997.

The RO based this initial 10 percent evaluation on the 
results of upper gastrointestinal x-rays from March 1997 and 
a February 1998 VA stomach examination.  

The upper gastrointestinal x-rays from March 1997 revealed 
coarsening of the body of the gastric viscus and the gastric 
antrum, noted to possibly be due to gastritis.  The presence 
of superficial ulceration in this area could not be entirely 
excluded.  The radiologist suggested, if clinically 
warranted, that a gastroscopy be done to exclude any 
superficial ulceration which was not demonstrated in this 
study.

During the February 1998 examination, the veteran reported 
reflux-type vomiting every morning, apparently with 
occasional melena.  He was taking antacids for this disorder.  
The examination revealed the abdomen to be flat, soft, and 
nontender, without organomegaly, mass, or bruit.  The 
veteran's weight was noted to be 181 pounds.  A diagnosis of 
hiatal hernia with gastroesophageal reflux by history was 
rendered.  

In June 1998, the veteran was seen by Richard E. Deichmann, 
M.D., for a physical examination.  During this examination, 
the veteran reported chronic blood in his stools, heartburn, 
and abdominal pain.  However, he refused a rectal examination 
to evaluate Hemoccult positivity.  An impression of chronic 
gastrointestinal bleeding was rendered.  

From December 3, 1998 to January 4, 1999, the veteran was 
hospitalized, primarily for "having a lot of difficulties in 
his everyday life in trying to relate to people."  A 
physical examination revealed gastritis.  While the 
hospitalization primarily concerned PTSD, an Axis III 
diagnosis of chronic gastritis was rendered as well.  

In a March 1999 rating decision, the RO changed the effective 
date of service connection for gastritis to September 1996.

The veteran underwent a VA liver, gall bladder, and pancreas 
examination in August 1999.  During this examination, he 
reported occasional vomiting and denied hematemesis, but he 
did note having dark stools occasionally.  He described 
constant abdominal pain, with a lot of "distention."  Upon 
examination, the abdomen was flat, soft, and nontender, 
without organomegaly, mass, bruit, or swelling.  Upper 
gastrointestinal studies were noted to be positive for 
gastroesophageal reflux, suggestive of gastritis.  A 
diagnosis of a hiatal hernia was rendered.  

A further VA examination was conducted in July 2000, at which 
time the veteran reported daily crampy abdominal pain, 
ongoing for years.  He also reported alternating bouts of 
diarrhea and constipation.  An examination revealed diffuse 
abdominal tenderness, with more tenderness in the right lower 
quadrant.  Upper gastrointestinal x-rays were normal, with no 
hiatal hernia or gastroesophageal reflux disease.  The 
diagnoses were hepatitis C, diverticulosis, irritable bowel 
syndrome, and possible gastroesophageal reflux disease.

At his August 2002 VA Travel Board hearing, the veteran 
described gastritis symptoms including constipation, loose 
bowel movements, diarrhea, and blood in his stools.  He 
denied any improvement in this disorder and indicated that 
the problems were continuous.  

During his August 2006 VA stomach examination, the veteran 
reported chronic abdominal pain, mostly in the right upper 
quadrant and in the lower abdomen.  He also described 
diarrhea that had been worsening over the course of the past 
year and almost daily vomiting.  The use of Maalox was noted.  
The examiner noted that the veteran did not have epigastric 
distress, dysphagia, and substernal or arm or shoulder pain.  
His weight was noted to be 191 pounds in June 2006 and 192.3 
pounds at the present time.  Upon examination, the abdomen 
was somewhat mildly protuberant.  Bowel sounds were present, 
and no masses or liver edge were detected.  There was mild 
tenderness to palpation in the lower abdomen, as well as in 
the right upper quadrant.  

Relevant impressions rendered in conjunction with the August 
2006 examination included lactose intolerance and 
gastroesophageal reflux disease.  The examiner further noted 
intermittent diarrhea with crampy abdominal pain but found 
these to be as likely as not related to HIV medications, with 
some pain also likely due to hepatitis C.  The examiner noted 
that, despite his report of daily vomiting and inability to 
keep food in his stomach, the veteran's weight had been 
stable.  His gastroesophageal reflux disease was described as 
"mild."  The examiner further noted that it was unlikely 
that the veteran's exacerbation of diarrhea and abdominal 
pain was "related to service[-]connected problems" but was 
far more likely related to hepatitis C, HIV, and the 
medications for those disorders.  There was no significant 
pain, vomiting, weight loss, or hematemasis due to 
gastroesophageal reflux disease.  The veteran did require 
prescription omeprazole, which controlled his symptoms.

In the present case, the RO has evaluated the veteran's 
gastritis at the 10 percent rate, with both 38 C.F.R. 
§ 4.114, Diagnostic Code 7325 and 7346 cited during the 
pendency of this appeal.

Under Diagnostic Code 7325, chronic enteritis is evaluated as 
irritable colon syndrome under Diagnostic Code 7319.  Under 
this section, a 10 percent evaluation is warranted for 
moderate irritable colon syndrome, with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation contemplates severe cases, with diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

Under Diagnostic Code 7346, a 10 percent evaluation is 
assigned for a hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation, of less severity.  A 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain and productive of considerable impairment of health.  A 
60 percent evaluation contemplates symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

In this case, the Board finds that the criteria for a 30 
percent initial evaluation under Diagnostic Code 7346 have 
not been met.  Specifically, the veteran was found to not 
have epigastric distress, dysphagia, and substernal or arm or 
shoulder pain upon examination in August 2006, and his 
earlier examination reports do not suggest such symptoms.  
His gastroesophageal reflux disease symptoms have been 
described as mild, and his weight has been noted to be 
stable.  See 38 C.F.R. § 4.112 (indicating that "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer).

As to Diagnostic Code 7325, although the veteran's 
intermittent diarrhea and crampy abdominal pain have been 
noted, his most recent VA examiner has related these symptoms 
to his nonservice-connected HIV and hepatitis C and the 
medications for those disorders.  In this sense, this case is 
distinguishable from Mittleider v. West, 11 Vet. App. 181, 
182 (1998), in which the Court held that when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition.  Particularly in view of this, the Board does not 
find that the veteran's service-connected disorder itself has 
produced symptoms commensurate to the type of severe 
disability contemplated under Diagnostic Code 7325, 
incorporating the criteria of Diagnostic Code 7319.  The 
Board also finds no basis for determining that the veteran's 
gastritis has resulted in considerable impairment of health.

Moreover, the veteran has submitted no evidence showing that 
his service-connected gastritis has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
veteran's gastritis was noted in the context of a VA 
hospitalization from December 1998 to January 1999, but this 
hospitalization was necessitated by his service-connected 
PTSD instead.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Overall, the evidence of record does not support an initial 
evaluation in excess of 10 percent for gastritis, and the 
claim for that benefit must be denied.  38 C.F.R. § 4.7.

III.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
cirrhosis of the liver, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

B.  Swelling of the hands, feet, legs, and stomach

During service, the veteran was seen for 
abdominal/gastrointestinal pain on multiple occasions, 
particularly between May and July of 1971.  As noted above, 
service connection is separately in effect for gastritis.  He 
also reported left knee and leg pain due to an injury in 
April 1971, with no pathology shown upon examination.  In 
July 1971, he reported knee problems; an examination was 
negative for symptomatology, and an impression of 
questionable pain in the knee was rendered.  His August 1971 
discharge examination was negative for any pain or swelling 
of the hands, feet, legs, or stomach.

Subsequent to service, the veteran was treated for a fracture 
of the right fourth finger and a sprain of the right ankle in 
March 1978.  In July 1978, he was seen for a strain in the 
groin area and was assessed with left inguinal adenopathy.  
He was treated following a reinjury of the right hand in May 
1981.  

In July 1983, the veteran was seen with complaints of pain in 
both ankles and the left wrist.  Some redness was shown at 
the medial aspect of the right ankle, but there were no 
physical symptoms of the left ankle or the wrists.  The 
diagnosis was rule out rheumatoid arthritis.  In the same 
month, the veteran was also seen with right shoulder 
complaints.  In August 1983, he was treated for complaints of 
pain in the right elbow and was assessed with status post 
septic arthritis.  

In March 1990, the veteran was treated at a VA facility for 
complaints of aching all over, including the chest, back, and 
abdomen.  He also reported a pins and needles sensation in 
the legs.

A private examination for the Social Security Administration, 
dated in October 1992, revealed no abnormalities of the 
shoulders, elbows, wrists, fingers, knees, and ankles.  
Specifically, there was found to be no swelling of these 
joints.

Similarly, the examiner who conducted the veteran's August 
1999 VA liver, gall bladder, and pancreas examination found 
no evidence of swelling of the feet, legs, or stomach.

The veteran underwent a VA orthopedic examination in August 
2006, conducted by an examiner who reviewed his claims file.  
During this examination, he reported flare-ups of 
polyarthritis and swelling about once per month.  The 
examination revealed good range of motion of all joints of 
the knees and ankles, with "little or no swelling" of the 
hands upon examination.  No other abnormalities were noted, 
including edema, tenderness, flaring of the joints, 
inflammatory changes, or further loss of range of motion 
after repetition due to pain, weakness, or lack of endurance.  
In rendering a diagnosis, the examiner noted a history of 
peripheral joint pain and extremity swelling, not documented 
in the claims file and with no evidence of such changes on 
examination.  In other words, there was no evidence "that 
would support a diagnosis of any kind."

In the same month, the veteran underwent a VA 
gastrointestinal examination.  The examiner who conducted 
this examination noted that the abdomen was somewhat mildly 
protuberant, with no masses detected.  The impressions 
rendered by the examiner included gastroesophageal reflux 
disease and intermittent diarrhea with crampy abdominal pain, 
but swelling was not diagnosed.

In this case, the Board is aware that the veteran has been 
treated for complaints of symptoms of several different 
joints both during and after service.  However, he has not 
been formally diagnosed with any disorder representing an 
active disease process encompassing swelling of these joints.  
Rather, the August 2006 VA orthopedic examination revealed 
the joints of the hands, feet, and legs to be within normal 
limits.   The claims file also does not demonstrate that the 
veteran has a chronic disorder, either related or separate, 
constituting swelling of the stomach that is separate from 
his service-connected gastritis.  

In the absence of any current disorder corresponding to the 
veteran's claim, let alone one listed in 38 C.F.R. 
§ 3.309(e), there is no basis for a grant of service 
connection on the basis of herbicide exposure in Vietnam 
either.  38 C.F.R. § 3.307(a)(6).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
lay statements and hearing testimony, including from August 
2002.  During this hearing, the veteran reported using creams 
for his swollen joints.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for swelling of the 
hands, feet, legs, and stomach, to include as a result of 
exposure to Agent Orange, and this claim must be denied.

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.



C.  Hepatitis

The veteran was not treated for hepatitis during service, 
although in February and March of 1971 he was noted to be 
hospitalized on two occasions for withdrawal from heroin.  
The Board also notes that, upon discharge examinations from 
July and August of 1971, the only items falling under the 
category of "identifying body marks, scars, tattoos" were 
numerous small scars on the back and extremities.  No tattoos 
were noted.

Following service, from December 1977 to January 1978, the 
veteran was hospitalized at a VA facility for heroin 
addiction.  At that time, he was noted to have a significant 
past history of cirrhosis secondary to drug-related 
hepatitis.  Reportedly, the liver biopsy showing this 
cirrhosis was from 1974.

In March 1987, the veteran was noted to have a positive 
history for a hepatitis C virus in 1972.

A liver scan from March 1990 revealed no evidence of 
significant hepatocellular dysfunction or cirrhosis.

A September 1994 VA record indicates that the veteran had a 
history of hepatitis C from 1977; his current liver function 
tests were "mildly elevated but currently stable."  

The veteran underwent a VA general medical examination in 
September 1994, which revealed the liver to be enlarged five 
to six centimeters with no adenopathy.  The diagnoses 
included cirrhosis of the liver and alcohol and cocaine 
abuse.

A hepatitis profile from the veteran's September 1999 VA 
liver, gall bladder, and pancreas examination revealed 
hepatitis A antibody reactive, hepatitis B core antibody 
reactive, hepatitis C antibody reactive, and hepatitis B 
surface antigen nonreactive.  A diagnosis of hepatitis C was 
rendered.

The veteran underwent a VA gastrointestinal examination in 
August 2006, with an examiner who reviewed his claims file.  
This examiner confirmed a diagnosis of hepatitis C, with a 
risk factor of IV drug use as well as tattoos.  The examiner 
further noted that some degree of the veteran's pain was 
likely due to his hepatitis C.  The examiner also described a 
causal relationship between hepatitis C and the veteran's 
diarrhea.

In the present case, the veteran has offered no evidence 
showing that his hepatitis C is causally related to any 
incident of service, other than IV drug use.  His service 
medical records do confirm heroin use.  

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs.  See 
38 U.S.C.A. § 3.105(a); 38 C.F.R.         § 3.301(a) (2007).  
In addition, 38 C.F.R. § 3.301(c)(3) indicates that while the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct, the progressive and frequent 
use of drugs to the point of addiction will be considered 
willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately 
and immediately in disability or death, such disability will 
be considered the result of the person's willful misconduct. 
Id.  

In this case, the veteran was admitted for hospitalization 
for drug use on numerous occasions, both during and after 
service.  Therefore, even assuming that his hepatitis C is 
causally related to abuse of drugs in service, this etiology 
would not provide a basis for service connection in view of 
38 C.F.R. § 3.301.  

Moreover, while tattoos were also noted as a risk factor for 
hepatitis by the August 2006 VA examiner, the veteran's two 
discharge examinations revealed scars to be the only 
abnormalities of the skin.  No tattoos were noted.  The Board 
thus does not find that any tattoos that could conceivably 
have led to hepatitis were an incident of service.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in multiple lay submissions 
and in his hearing testimony including from August 2002.  
During that hearing, the veteran discussed a hospitalization 
for hepatitis within a year of separation from service but 
confirmed that such records were unavailable.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994) (there is no duty to 
assist when the appellant acknowledges the unavailability of 
records); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA 
has no duty to seek to obtain that which does not exist).

Again, however, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

In the absence of a direct causal relationship between 
hepatitis C and service, other than willful misconduct, the 
veteran's claim of service connection for hepatitis must be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

D.  PTSD

Service connection for PTSD requires medical evidence 
diagnosis the condition; a link, established by the medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  This diagnosis was 
first shown in the report of a VA hospitalization from August 
and September of 1994.  The hospital report does not contain 
a description of any reported PTSD stressors from the 
veteran, however.

A VA examiner from March 1995 did not find that the criteria 
for PTSD had been met.  The examiner noted the veteran's 
reported history of being subjected to mortar and rocket 
attacks three to four times per day but indicated that his 
psychological test results "are invalid in which he appears 
to overreport symptoms in all areas covered."

The veteran underwent a VA psychological assessment in May 
1996, during which he reported "significant exposure to 
combat," including passing through hostile airspace, 
traveling on an aircraft that was under attack, receiving 
hostile incoming fire, receiving sniper fire, going on patrol 
one time and being attacked, engaging the enemy in a 
firefight, witnessing the death of fellow Americans, and 
handling dead bodies away from the battlefield.  "Numerous" 
rocket and mortar attacks were noted.  The examiner rendered 
an Axis I diagnosis of PTSD but did not specify which 
incidents, individually or collectively, led to this 
diagnosis.

A June 1996 VA hospital report contains an Axis I diagnosis 
of rule out PTSD, with no description of in-service stressors 
provided.

A private evaluation report from February 1997 reflects the 
veteran's report of that "[w]hile in Viet Nam he was 
fighting."  The examiner rendered an Axis I diagnosis of 
PTSD but did not further address any in-service stressful 
incidents.

The veteran underwent another VA hospitalization for PTSD in 
June and July of 1997.  He was noted to exhibit the full 
range of PTSD symptoms, "which appear to be related to 
traumatic combat experiences" in Vietnam.

A February 1998 VA examination report contains a diagnostic 
impression of rule out PTSD "although veteran currently does 
not appear to [meet] full criteria for this disorder."  The 
examiner did not fully discount the constant stress (e.g., 
the fear of attack) in Vietnam but indicated that the 
veteran's problems appeared to be "primarily the result of 
pre-morbid personality traits and long standing substance 
abuse."

A VA hospitalization from December 1998 to September 1999 
confirmed PTSD, although the accompanying report does not 
contain details about the veteran's stressors.  An associated 
December 1998 psychological evaluation report contains a 
notation of "PTSD symptoms that appear to be related to 
experiences in Vietnam."

The veteran underwent a PTSD evaluation in June 2004, during 
which he described traumas including "incoming," booby 
traps, snipers and sappers, ambushes and attacks, firefights, 
exposure to the death of others, and handling bodies.  He 
noted a number of close calls, including incidents in which 
his helicopter took fire in the air.  He also described an 
incident in which he and two other soldiers were in a village 
when the enemy left.  The examiner noted that the veteran's 
PTSD was manifested by such symptoms as intrusive memories, 
nightmares, and flashbacks of "experiences" in the war 
zone.  The examiner was not specific about such experiences, 
however, noting only that the veteran "continues to meet 
full diagnostic criteria for PTSD deriving from incidents 
while serving in Vietnam."

The veteran underwent a further VA psychiatric examination in 
August 2006, with an examiner who reviewed the claims file.  

Upon examination, the examiner focused on three specific PTSD 
stressors.  First, the veteran reported hearing about a 
friend's death in 1971, although the examiner noted that this 
incident was not confirmed by a service department report.  
Second, the veteran described being subjected to a mortar 
attack, resulting in "people who were injured" but no 
fatalities while in a bunker "getting high" in December 
1970.  The examiner noted that this stressor met the DSM-IV 
criteria for a stressor but that there were no mortar attacks 
confirmed in his claims file, although several small arms 
fire incidents and rocket-propelled grenade attacks were 
documented in that month.  Finally, the veteran reported 
being near another soldier who had his throat slit on guard 
duty in 1970 or 1971.  The examiner noted that this final 
stressor met the DSM-IV criteria for a stressor; however, 
details were vague, and this incident was not confirmed in 
the record.  

The examiner determined that a diagnosis of PTSD was 
warranted because the veteran's "reported stressor (fear 
associated with an incoming attack) is consistent with DSM-IV 
criteria."  The examiner noted that attacks to the veteran's 
camp were confirmed and were documented in the claims file 
and that "[f]rom his description and from the 
documentation" in the claims file, the veteran's life was 
threatened in Vietnam.  Symptoms included re-experiencing, 
hyperarousal, and avoidance.  The only point of possible 
question was the veteran's inability to describe nightmares, 
as he was unwilling to divulge them because they were "too 
stressful."  The examiner assumed that these nightmares were 
about the veteran's stressful experiences, due to the lack of 
evidence to the contrary.

In short, and particularly in view of this most recent VA 
examination report, the Board concludes that the evidence of 
record substantiates a diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, an Expert Badge with a Rifle Bar, and the 
Republic of Vietnam Gallantry Cross w/Palm Unit Citation 
Badge (a foreign commendation).  There is no indication of 
receipt of such combat-related citations as the Purple Heart 
Medal or the Combat Infantryman Badge.  Additionally, the 
veteran's military records indicate that his principal in-
service duties included work as a supply clerk.  Moreover, 
the veteran's service medical records do not suggest any 
combat-related wounds or other incidents of treatment 
reflecting combat.  In short, there is no evidence of record 
to suggest the veteran's participation in combat with the 
enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board has 
reviewed the veteran's lay statements, treatment records, 
examination reports, and hearing transcripts and, as 
indicated in the December 2003 remand, preliminarily 
ascertained that he claimed to have seen or experienced the 
following events: a) having his base subject to mortar, 
sniper, and/or rocket attacks approximately two times a week; 
b) seeing men wounded by mortar rounds at Camp Eagle and/or 
Camp Evans and then helping out with the care of the wounded; 
c) having engaged in a firefight while going out on patrol on 
one occasion; d) handling dead bodies after a firefight 
and/or an attack on his base; e) seeing the remains of men 
who were killed by infiltrators while sleeping on guard duty 
at the same time the veteran had been sleeping on guard duty 
and for which he received an Article 15; f) serving time at 
Long Binh Prison where he was abused mentally and physically; 
g) assaulting a fellow soldier and breaking his leg at the 
request of another soldier; and h) being assaulted by an 
officer (a Colonel), in approximately late December 1970, 
while that officer was drunk.  

The Board also noted that the veteran reported an "L.H." 
was wounded (i.e., a head wound) in approximately December 
1970; an "L.B." (from Morra, California) was killed in 
approximately March 1971; an "O.H." was killed; and a 
soldier named "T." was killed while on patrol.  

The Board listed the aforementioned claimed stressful events 
in its December 2003 remand, with instructions for stressor 
verification.  Subsequently, the Appeals Management Center in 
Washington, DC (AMC) requested verification of the veteran's 
reported stressors, as listed in the remand, from the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records).  In its request (the letter is not dated), the 
AMC also noted that the veteran's unit assignment was with 
the 101st Airborne Division, Headquarters and Headquarters 
Company, 3rd Battalion (Airmobile), 187th Infantry, for the 
period from October 1970 to October 1971.  

In a December 2004 response, the JSRRC noted that morning 
reports submitted by the veteran's unit showed that he was 
assigned to the unit on November 15, 1970.  The unit history 
also showed that the battalion area of operations was located 
west of Camp Evans beyond the area referred to as "Rocket 
Ridge."  Stand-down operations and training were conducted 
at Camp Evans.  

The JSRRC further noted multiple events involving the 
veteran's unit, as indicated in the unit history.  Two of 
them occurred just prior to his assignment: a November 7, 
1970 rocket-propelled grenade (RPG) attack on one of the 
battalion outposts, killing one soldier and wounding two 
others; and an event in which the 3rd Platoon of Company A 
received enemy small arms fire and RPG rounds resulting in 
four U.S. military wounded.

The remaining attacks noted in the unit history occurred 
after the veteran was assigned to his unit, but involved 
individual military components: a) on November 16, 1970, the 
3rd Platoon of Company A received small arms fire and 
grenades while clearing a landing zone, resulting in one US 
soldier killed; b) on November 17, 1970, Company B received 
small arms fire resulting in two US soldiers wounded; c) on 
December 1, 1970, Company A was attacked by enemy small arms 
resulting in one US soldier wounded; d) on December 5, 1970, 
Company D detected movement on their perimeter, shortly after 
that the enemy threw two grenades inside the perimeter 
slightly wounding two US soldiers; e) on December 16, 1970, 
the Reconnaissance Platoon was attacked by enemy RPG rounds 
and small arms fire, resulting in three US soldiers wounded; 
f) on December 17, 1970, the Reconnaissance Platoon was 
engaged by six to eight enemy solders, with two US soldiers 
slightly wounded; and g) on December 25, 1970, Company C 
soldiers encountered a booby-trap, causing three soldiers to 
be wounded.

The JSRRC further noted that the "Operational Reports-
Lessons Learned" submitted by the 212th Combat Aviation 
Battalion, dated May 11, 1971 for the period ending April 30, 
1971, indicated that on April 3, 1971, Phu Bai received 15 
rounds of enemy 82mm mortar, with no casualties reported.  

Concerning the veteran's statement that in about December 
1970 his friend "L.H." was killed, available US Army 
casualty records indicated that Pfc. "L.T.H." (a similarly 
spelled name), assigned to the 101st Airborne Division, was 
wounded by mines on November 17, 1970 in Thua Thien Province, 
South Vietnam.

Regarding the veteran's statement that in about March 1971, 
his friend "L.B." was killed and later his friends "O.H." 
and "T." were killed, the casualty records did not indicate 
such deaths during the veteran's tour of duty in South 
Vietnam, although several similarly named soldiers were 
killed subsequent to his tour of duty.

The JRSSC was unable to corroborate the veteran's claims of 
handling dead bodies after a firefight and an attack on his 
base, witnessing guards who were killed by Viet Cong 
infiltrators, being abused at the Long Binh jail, and being 
assaulted by a drunk Colonel.

There is no indication from this response that the veteran 
engaged in combat with the enemy during service, thus 
rendering not credible any opinions (e.g., the 1997 
hospitalization report) indicating a link between his PTSD 
and combat.

However, the Board is now aware that Phu Bai received 15 
rounds of enemy 82mm mortar on April 3, 1971.  As such, the 
Board has compared this incident with the mortar attack 
reported by the veteran and commented upon by the VA examiner 
in August 2006.  The Board is aware that there are some 
discrepancies between the corroborated attack and the 
reported attack in terms of the dates and the report of 
casualties noted by the veteran during the examination, as no 
casualties were reported in conjunction with the April 1971 
attack.

At the same time, the examiner stressed that a mortar attack 
experienced by the veteran was causal in terms of developing 
PTSD, and without question the April 1971 Phu Bai attack has 
been corroborated.  The Board also observes that, while the 
veteran has not been confirmed as associated with the units 
(e.g., the "Reconnaissance Platoon") that experienced 
smaller arms fire, the unit records likewise do not confirm 
that he was definitely not associated with those units.  
Rather, the Board is cognizant of the examiner's comments 
that the totality of the attacks had the effect of causing 
the veteran to feel that his life was threatened in Vietnam.

In short, the military records confirm a mortar attack on the 
veteran's location during his tour of duty and several small-
arms attacks as well, and the most recent VA examination 
report clearly indicates that attacks that are substantially 
- if not entirely - consistent with the corroborated attacks 
led to the development of PTSD.  Resolving all doubt in the 
veteran's favor, particularly in view of Pentecost, the Board 
finds that his PTSD diagnosis is indeed predicated on at 
least one corroborated stressful event during service in 
Vietnam.  For that reason, and under the provisions of 
38 U.S.C.A. § 5107(b), the Board finds that the criteria for 
a grant of service connection for PTSD under 38 C.F.R. 
§ 3.304(f) have been met.  The claim is thus granted in full.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for gastritis is denied.

Entitlement to service connection for swelling of the hands, 
feet, legs, and stomach, to include as a result of exposure 
to Agent Orange, is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for PTSD is granted.


REMAND

In Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), the 
Court held two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered.  

Here, the Board has determined that service connection is 
warranted for PTSD, but the RO has not yet had the 
opportunity to assign either a disability evaluation or an 
effective date for this grant.  Such actions would markedly 
affect the claim of entitlement to a temporary total 
disability evaluation under 38 C.F.R. § 4.29 based on a 
period of VA hospitalization in excess of 21 days, especially 
as the veteran's hospitalization from December 1998 to 
January 1999 encompassed treatment for PTSD.

Accordingly, the case is REMANDED for the following action:

Following the assignment of a disability 
evaluation for the service-connected 
PTSD, along with the effective date for 
that grant, the claim of entitlement to a 
temporary total disability evaluation 
under 38 C.F.R. § 4.29 based on a period 
of VA hospitalization in excess of 21 
days is denied (e.g., December 1998 to 
January 1999) should be readjudicated.  
If the determination of this claim 
remains unfavorable in any respect, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


